Citation Nr: 0638281	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  99-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to a rating in excess of 10 percent for lower 
back strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1974 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on February 3, 2006, which vacated a 
September 2004 Board decision as to the increased rating 
matter on appeal.  The issues on appeal initially arose from 
a July 1999 rating decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2001, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  The case was 
remanded to the RO by the Board in May 2001.

The issue of entitlement to service connection for a low back 
strain was granted and assigned a 10 percent disability 
rating in an October 2002 rating decision.  The veteran 
subsequently expressed disagreement with the compensation 
level assigned in that determination and later perfected an 
appeal as to entitlement to an increased rating.  The 
remaining issues on appeal were remanded by the Board in 
September 2004 for development based upon the receipt of 
additional evidence not considered by the agency of original 
jurisdiction.  Although the Muskogee RO had, in essence, 
reopened and adjudicated the veteran's neck and knee service 
connection claims in an October 2002 supplemental statement 
of the case, these matters were listed as whether new and 
material evidence was submitted to reopen claims for 
entitlement to service connection.  See Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996) (The Board is required to 
ascertain whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis).  

A June 2006 supplemental statement of the case, among other 
things, denied reopening the veteran's neck and knee service 
connection claims.  The Board finds that these matters are 
more appropriately addressed as reopened claims in accordance 
with the RO's October 2002 supplemental statement of the case 
and that the veteran is not prejudiced by VA's June 2006 
finding that the evidence of record did not meet the lower 
evidentiary threshold for reopening a previously denied 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Because the claims have been reopened and adjudicated on the 
merits the specific notice matters addressed in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), are not required in this 
case.  In light of the holding in Barnett, 83 F.3d 1380, 
however, the Board will address the new and material evidence 
requirements prior to appellate review of the service 
connection claims on the merits.

The Board notes that in October 2006 the veteran submitted 
additional medical evidence in support of his claims.  He did 
not waiver consideration of these records by the RO.  
However, a review indicates these documents are either 
cumulative of the evidence of record or are not pertinent to 
the specific matters finally decided herein; therefore, a 
remand for agency of original jurisdiction consideration is 
not required.  

The issues of entitlement to service connection for left knee 
and lower back disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a September 1993 rating decision the RO denied 
entitlement to service connection for right and left knee 
disorders and in a May 1996 decision denied reopening the 
veteran's service connection claim for a neck disorder; those 
determinations have become final.

3.  Evidence received since the September 1993 and May 1996 
decisions is neither cumulative nor redundant and by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

4.  The evidence of record demonstrates a present right 
shoulder disorder was incurred as a result of a post-service 
injury.

5.  The evidence of record includes no present diagnosis of a 
chronic left shoulder disability.

6.  The evidence of record includes diagnoses of present neck 
disorders, but demonstrates the chronic cervical spine 
disability was incurred as a result of a post-service injury.

7.  The evidence of record demonstrates a present right knee 
disorder was incurred as a result of a post-service injury.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

2.  A left shoulder disorder was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

3.  A neck disorder was not incurred in or aggravated by 
service nor as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

4.  A right knee disorder was not incurred in or aggravated 
by service nor as a result of any established event, injury, 
or disease during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in August 2001, February 2004, 
and November 2004.  Adequate opportunities to submit evidence 
and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decision in this case, 
any deficiency in the initial notice to the veteran of the 
duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

In correspondence dated in July 2006 the veteran indicated he 
had no additional evidence to submit in support of his 
claims.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

New and Material Evidence Consideration

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen his service 
connection claims for neck and knee disorders in February 
1999.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

In a September 1993 rating decision the RO denied entitlement 
to service connection for right and left knee disorders.  It 
was noted, in essence, that the evidence did not demonstrate 
a present right knee disorder was incurred in service and 
that left knee complaints resolved without chronic disability 
prior to service discharge.  In a May 1996 determination the 
RO denied reopening the veteran's service connection claim 
for a neck disorder.  The veteran did not appeal these 
decisions and they became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2006).

The evidence added to the record since the September 1993 and 
May 1996 decisions includes additional statements from the 
veteran concerning injuries incurred when he fell from a 
third story window during active service, additional private 
medical records as to occupational injuries the veteran 
sustained after service, and VA medical opinions as to 
etiology.  This evidence is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  The 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's service 
injuries; therefore, these claims were appropriately reopened 
and re-adjudicated on the merits.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records show the veteran fell 
from a third story window in December 1974.  Records show he 
complained of left upper quadrant abdominal, left arm, and 
right ankle tenderness.  A hospital discharge report noted X-
rays of the chest, left ankle, left arm, and abdomen were 
negative.  Examination revealed a left flank hematoma.  The 
diagnosis was trauma to the body/trunk.  Reports dated in 
January 1975 show the veteran complained of continued left 
side pain.  The records are negative for specific complaint, 
treatment, or diagnosis of shoulder, neck, or knee disorders.  
The veteran's June 1975 discharge examination revealed a 
normal clinical evaluation of the upper and lower extremities 
and the spine.

VA examination in December 1977 found no objective evidence 
of a present orthopedic disorder.  There was no restriction 
of motion of the shoulders, knees, or cervical spine.  It was 
noted the veteran complained of occasional neck discomfort.  
X-rays of the cervical spine were normal.  The examiner 
stated the veteran's subjective complaints were not verified 
by any objective findings upon examination.  

Private medical records associated with the veteran's claim 
for Social Security Administration (SSA) disability benefits 
and with claims for workmen's compensation benefits show he 
sustained job-related injuries.  An October 1978 medical 
report included diagnoses of musculoligamentous cervical and 
lumbar strain.  It was noted the veteran slipped and fell 
while at work and that his complaints included neck pain and 
occasional tingling in the hands.  A March 1988 report noted 
he sustained a probable right knee internal derangement when 
he jumped off a truck at work.  Records dated in August 1989 
show the veteran sustained a right shoulder muscle strain 
while unloading his truck.  

In statements and personal hearing testimony the veteran 
asserted he had shoulder, knee, and cervical spine disorders 
as a result of injuries sustained during active service when 
he fell from a third story window.  He contends, in essence, 
that he did not receive adequate treatment during service and 
that these disorders were aggravated by his post-service 
occupational injuries.  He testified that he had experienced 
chronic shoulder, knee, and neck pain since service.  He 
asserted that his joint disorders should be considered to 
have developed as a result of the fall he incurred onto a 
concrete surface in December 1974.

On VA examination in May 2002 the veteran reported his 
shoulder, knee, and neck pain were first manifest during 
active service.  He noted he had sharp right knee pain after 
falling from a third floor window in 1974, but that he 
received no treatment for it.  He reported having incurred 
another right knee injury in 1988 after jumping off the back 
of a truck at work.  He stated he had incurred lacerations to 
the left knee as a child and that he received injuries to the 
left knee as a result of a 1974 fall.  The veteran claimed 
his neck pain was onset between 1974 and 1976, but he denied 
any trauma during that period.  He stated he had sustained a 
whiplash type injury in 1988 as a result of a motor vehicle 
accident.  He reported he had an occupational injury to the 
right shoulder in 1989 and that the onset of his left 
shoulder symptoms of decreased motion and popping was between 
1974 and 1976.  He denied any traumatic injury to the left 
shoulder.  

The examiner noted the veteran's claims file was reviewed 
prior to the examination.  X-rays revealed no evidence of 
arthritis to the neck, shoulders, or knees.  The diagnoses 
included chronic cervical strain, chronic right shoulder 
strain, and chronic right knee tendonitis.  Subjective 
symptoms as to a left shoulder disorder were noted as without 
objective medical evidence; however, pain was considered to 
cause a mild functional impairment.  It was the examiner's 
opinion that the veteran's chronic cervical strain was 
secondary to a motor vehicle accident in 1988 and that the 
etiology of his history of prior neck pain was unknown, that 
his chronic right shoulder strain was secondary to an 
occupational injury in 1989, and that his chronic right knee 
tendonitis was secondary to an occupational injury in 1988.  
The examiner noted that the only follow up complaint in 
service after the veteran's 1974 fall was lower back pain.  

Based upon the evidence of record, the Board finds the 
veteran's right shoulder disorder was incurred as a result of 
a post-service injury in 1989, that his chronic cervical 
strain was incurred as a result of a 1988 motor vehicle 
accident, that there is no evidence of a present left 
shoulder disability, and that his right knee disorder was 
incurred as a result of a post-service injury in 1988.  The 
May 2002 VA examiner's opinion as to these matters is 
persuasive.  There is no competent medical evidence 
indicating that these disorders are associated with any 
established event, injury, or disease during active service.  
The May 2002 VA examiner is shown to have conducted a 
thorough examination and review of the veteran's claim file.  
The examiner's opinions as to etiology are unequivocal.

Although the examiner provided no opinions as to the 
veteran's complaint of left shoulder and neck pain since 
active service, the Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).

While the veteran believes he has right shoulder, left 
shoulder, right knee, and neck disorders as a result of 
active service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  Therefore, the Board finds entitlement to 
service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.
REMAND

As noted above, there has been a significant recent change in 
VA law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence by correspondence dated in August 2001, February 
2004, and November 2004.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Court found the September 2004 Board 
decision failed to adequately consider the degree of lost 
lumbar spine motion due to pain and did not adequately 
address the May 2001 medical findings of muscle spasms and 
radiating low back pain.  It was noted that upon remand the 
Board should address the issues of entitlement to a higher 
rating based upon limited lumbar spine motion due to pain and 
whether the criteria for intervertebral disc syndrome are 
applicable in this case.  A February 2004 VA spine 
examination report noted there was no evidence of 
intervertebral disc syndrome, but did not comment upon the 
previous complaint of radiating back pain.  The veteran has 
not apparently been evaluated or treated for his service-
connected low back disability since February 2004 and the 
Board finds an additional examination is required.  

The evidence of record also includes a May 2002 VA 
examination opinion indicating the veteran's present left 
knee disability was due to "repeated fall injuries prior to 
military service and in military service."  Service medical 
records, however, do not include evidence of any left knee 
injuries as a result of falls and the May 2002 examiner's 
opinion is unclear as to whether the left knee disorder was 
believed to have been incurred as a result the veteran's 
documented fall from a third story window.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

The rating criteria for certain disabilities of the spine, 
under 38 C.F.R. § 4.71a, were revised effective September 23, 
2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
remaining spinal regulations were amended and the diagnostic 
codes renumbered in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

VA law also provides that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2006).  The 
Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following:

1.  Appropriate efforts should be taken 
to ensure that pertinent VA treatment 
records for the disorders remaining on 
appeal are associated with the appellate 
record.

2.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his present 
left knee disorder was either incurred in 
or aggravated by an established event 
during active service (any opinion as to 
aggravation should also include a 
discussion as to the degree of disability 
attributable to the service injury).  

An opinion should also be provided as to 
the current nature and severity of his 
service-connected lower back strain.  The 
examiner should address whether there is 
any evidence of listing of the whole 
spine, a positive Goldthwaite's sign, 
marked limitation of motion on forward 
bending, loss of lateral motion with or 
without osteoarthritic changes, narrowing 
or irregularity of joint spaces, or 
muscle spasm on extreme forward bending 
and whether pain could significantly 
limit functional ability during flare-ups 
or on repeated use over a period of time.  
The determination as to the effect of any 
pain should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis.  If 
the examiner is unable to make such 
determinations, it should be so indicated 
on the record.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


